IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                           May 19, 2008
                                     No. 07-10577
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk
JEFF LEGGETT

                                                  Plaintiff-Appellant

v.

LESLIE D COMER, Craft Shop Supervisor/Correction Officer; TODD S
WALTERS, Sergeant; FNU MADDEN, Craft Shop Supervisor/Correction Officer

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 1:05-CV-238


Before SMITH, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
       Proceeding pro se, as he did in district court, Jeff Leggett, Texas inmate
# 590716, appeals, on numerous bases, the dismissal, as frivolous, of his civil-
rights complaint against Texas Department of Criminal Justice officials,
pursuant to 28 U.S.C. § 1915A. The district court may dismiss a prisoner’s
complaint against an officer or employee of a governmental entity if it “is
frivolous, malicious, or fails to state a claim upon which relief may be granted”.
28 U.S.C. § 1915A(b)(1). Such a dismissal is reviewed for abuse of discretion.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-10577

E.g., Martin v. Scott, 156 F.3d 578, 580 (5th Cir. 1998). A complaint is frivolous
“‘if it lacks an arguable basis in law or fact’”. Berry v. Brady, 192 F.3d 504, 507
(5th Cir. 1999) (quoting Talib v. Gilley, 138 F.3d 211, 213 (5th Cir. 1998)).
      This action concerns claims about Leggett’s personal property, concerning
his being transferred from one prison unit to another. He agreed to proceed
before a magistrate judge.
      Leggett contends the magistrate judge abused his discretion when he
applied the Parratt/Hudson doctrine to his procedural-due-process claim,
because Defendants’ acts were not random and unauthorized. See Hudson v.
Palmer, 468 U.S. 517, 534 (1984); Parratt v. Taylor, 451 U.S. 527, 541 (1981),
overruled in part on other grounds, Daniels v. Williams, 474 U.S. 327 (1986).
Leggett, however, points to no state law or prison directive requiring Defendants
to deprive him of his craft tools, materials, or finished products. Leggett’s claim
rests instead on these assertions: Defendants intentionally failed to comport
with prison policy to inventory and secure his property; and their failure was
conspiratorial and retaliatory. The Parratt/Hudson doctrine explicitly applies
to the unauthorized, intentional deprivation of property by a state employee, and
the magistrate judge did not err when he applied the doctrine to Leggett’s claim.
See Zinermon v. Burch, 494 U.S. 113, 115 (1990).
      Leggett’s contention that the Parratt/Hudson doctrine did not apply
because Texas does not provide an adequate post-deprivation remedy is without
merit. See Murphy v. Collins, 26 F.3d 541, 543-44 (5th Cir. 1994) (holding Texas
tort of conversion provides adequate remedy). That Leggett was unsuccessful
in filing his state-law action does not render Texas’ post-deprivation remedies
inadequate. See Holloway v. Walker, 784 F.2d 1287, 1293 (5th Cir. 1986). Thus,
the magistrate judge did not abuse his discretion when he determined Leggett’s
procedural-due-process claim was frivolous. Leggett’s substantive due process
claim need not be reviewed because he did not raise it in district court. See


                                        2
                                    No. 07-10577

Stewart Glass & Mirror, Inc. v. United States Auto Glass Disc. Ctrs., Inc., 200
F.3d 307, 316-17 (5th Cir. 2000).
      Leggett contends the magistrate judge abused his discretion when he
denied his motions for injunctive relief. This court lacks jurisdiction over the
denial of Leggett’s motion for a temporary restraining order. See Faulder v.
Johnson, 178 F.3d 741, 742 (5th Cir. 1999). The magistrate judge did not abuse
his discretion when he denied Leggett’s motion for a preliminary injunction,
given Texas’ post-deprivation remedies. See Women’s Med. Ctr. v. Bell, 248 F.3d
411, 419 n.15 (5th Cir. 2001).
      Leggett correctly asserts the magistrate judge abused his discretion by
dismissing his complaint against Madden on the basis that Leggett failed to
allege Madden was personally involved with a constitutional violation. Leggett
asserted in his complaint: Madden failed to secure and inventory Leggett’s
property before transferring it to the Robertson Unit. The dismissal of Leggett’s
procedural-due-process claim against Madden may nonetheless be affirmed
because that claim was frivolous as to all Defendants. See Davis v. Scott, 157
F.3d 1003, 1005 (5th Cir. 1998).
      Leggett maintains the magistrate judge abused his discretion when he
dismissed his claim that Defendants conspired to retaliate against him. This
contention fails because Leggett does not allege facts tending to show
Defendants had an agreement to deprive Leggett of his property. See Hale v.
Harney, 786 F.2d 688, 690 (5th Cir. 1986).
      Leggett contends the magistrate judge abused his discretion when he
dismissed his claim that Defendants deprived him of his property in retaliation
for his letter-writing campaign. A prison official may not retaliate against, or
harass, an inmate for exercising his First Amendment right to complain through
proper channels about a guard’s misconduct. Woods v. Smith, 60 F.3d 1161,
1164 (5th Cir. 1995). “To prevail on a claim of retaliation, a prisoner must
establish (1) a specific constitutional right, (2) the defendant’s intent to retaliate

                                          3
                                   No. 07-10577

against the prisoner for his or her exercise of that right, (3) a retaliatory adverse
act, and (4) causation.” Morris v. Powell, 449 F.3d 682, 684 (5th Cir.) (internal
quotation marks and citation omitted), cert. denied, 127 S. Ct. 596 (2006). “[A]n
inmate must allege more than de minimis retaliation to proceed with [a
retaliation] claim”. Id. at 684–85.

      Obviously, Leggett’s purported loss of $11,000 worth of personal property
is not de minimis. See id. Moreover, as noted, a prisoner has a constitutional
right to complain about prison guards. Woods, 60 F.3d at 1164. However, to
prevent prisoners from shielding themselves from disciplinary action under the
guise of claims of retaliation, a prisoner has to show: but for retaliatory animus,
the adverse act would not have occurred.          Id. at 1166.    Mere conclusory
allegations will not suffice. Id. Specifically, “[t]he inmate must produce direct
evidence of motivation or, the more probable scenario, allege a chronology of
events from which retaliation may plausibly be inferred.”. Jones v. Greninger,
188 F.3d 322, 325 (5th Cir. 1999) (internal quotation marks and citation
omitted).

      With respect to Madden, Leggett fails to show: his property would not
have been missing but for his letter-writing about Robertson Unit officials, and
retaliatory intent motivated the lack of adequate inventories and storage of his
property. Madden was responsible for inventorying and securing Leggett’s craft
materials before Leggett was transferred to the Robertson Unit and began
complaining about the Robertson Unit officials.

      Leggett’s claims about the Robertson Unit officials, however, allege a
chronology of events from which retaliation may be plausibly inferred. See
Jones, 188 F.3d at 324-25.       Thus, Leggett’s retaliation claim against the
remaining Defendants is not frivolous. Accordingly, the dismissal of Leggett’s
retaliation claim against all but Madden is vacated and the case remanded for
further proceedings on this issue.

                                         4
                                   No. 07-10577

      Leggett maintains the magistrate judge erred when he dismissed, as
frivolous, his equal-protection claim. To state a claim for an equal-protection
violation, Leggett must allege, inter alia: different treatment of similarly-
situated individuals; and purposeful or intentional discrimination.          See
Muhammad v. Lynaugh, 966 F.2d 901, 903 (5th Cir. 1992). Leggett’s assertion
that Defendants had been depriving Robertson Unit prisoners for years belies
his assertion that he alone was singled out for discriminatory reasons. See id.

      Leggett maintains the magistrate judge abused his discretion by granting
Defendants “Eleventh Amendment immunity” when Defendants did not offer
that defense. To the extent Leggett sued Defendants in their official capacities,
his contention is unavailing. See Aguilar v. Texas Dep’t of Criminal Justice, 160
F.3d 1052, 1054 (5th Cir. 1998).

      Leggett claims the magistrate judge erred when he dismissed his action
without giving him: notice, or an opportunity to amend or conduct discovery.
Leggett’s contention with respect to his retaliation claim is moot because the
dismissal of that claim is vacated. Leggett pleaded his best case with respect to
his remaining claims and amendment was not necessary. See Eason v. Holt, 73
F.3d 600, 602-03 (5th Cir. 1996); Jacquez v. Procunier, 801 F.2d 789, 792-93 (5th
Cir. 1986); 28 U.S.C. § 1915A.

      AFFIRMED IN PART; VACATED IN PART; and REMANDED.




                                        5